Citation Nr: 0639799	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified at the RO in June 2004 and again at a 
Video Conference hearing at the RO before the undersigned 
Veterans Law Judge in September 2006.  Copies of the hearing 
transcripts are associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for degenerative 
disc disease of the lumbosacral spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a January 1989 rating decision, the Board denied the 
appellant's claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  

2.  Evidence added to the record since the January 1989 Board 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the appellant's claim for 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The January 1989 decision, denying service connection for 
degenerative disc disease of the lumbosacral spine, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received since the 
January 1989 Board decision sufficient to reopen the 
appellant's claim for service connection for degenerative 
disc disease of the lumbosacral spine.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service-connection claim without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening his service-connection claim for 
degenerative disc disease of the lumbosacral spine, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  Whether 
new and material evidence has been presented is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board denied service connection for 
degenerative disc disease of the lumbosacral spine in January 
1989.  This decision is final; the Chairman of the Board has 
not ordered reconsideration of this decision.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. §§ 20.1100 (2006).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  In December 2000, the appellant asked to 
reopen his claim for service connection for degenerative disc 
disease of the lumbosacral spine.  In a February 2002 rating 
decision, the subject of this appeal, the RO determined that 
no new and material evidence had been submitted to reopen the 
veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, once the definition of new and material evidence is 
satisfied and the claim is reopened, the Board may then 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  38 U.S.C.A. §§ 5108, 
5103A(f) (West 2002 & Supp. 2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  
The evidence secured since the January 1989 decision includes 
private medical treatment records, Social Security 
Administration (SSA) records, lay statements, and testimony 
from the appellant.  The veteran testified in June 2004 and 
September 2006 that his degenerative disc disease is related 
to heavy lifting while in service.  He also testified as to a 
post-service work related injury to his back.  Private 
medical records and SSA records between February 1994 and 
February 2001 show continuous diagnosis and treatment for the 
veteran's degenerative disc disease of the lumbosacral spine.  
In a September 2002 letter, E. D. L., M.D., stated that he 
has treated the veteran for low back condition for several 
years and has reviewed his records.  Given the veteran's 
service functions that required heavy lifting and his medical 
history, the physician opined that the veteran's low back 
condition may be linked to military service.  This evidence 
is clearly new, in that it is not redundant of other evidence 
previously considered and material to the issue under 
consideration since the physician provided an opinion that 
may link the veteran's condition to military service.  As 
such this evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the appellant's service-connection claim for 
degenerative disc disease of the lumbosacral spine is 
reopened.



ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for degenerative 
disc disease of the lumbosacral spine has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for degenerative disc disease of 
the lumbosacral spine, the claim is REMANDED for de novo 
review.

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the veteran's service-
connection claim was originally denied because the medical 
evidence did not show a link between the veteran's condition 
and service.  Service medical records show that the veteran's 
back was normal at the November 1965 pre-induction 
examination and at the November 1969 separation examination.  
However, in January 1970, the veteran was treated for lower 
back pain.  In 1987, the veteran was first diagnosed with 
degenerative disc disease of the lumbosacral spine.  Later, 
the veteran suffered a post-service work injury to his lower 
back in 1994.  

New and material medical evidence shows that the veteran 
continues to suffer and receive treatment for his 
degenerative disc disease of the lumbosacral spine.  In 
particular, a September 2002 letter from the veteran's 
private physician stating that, given the veteran's service 
functions that required heavy lifting and his medical 
history, the veteran's low back condition may be linked to 
military service.  On remand, the veteran should be scheduled 
for an examination to ascertain the nature and extent of his 
degenerative disc disease of the lumbosacral spine.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an orthopedic examination, by the 
appropriate VA specialist, to ascertain 
the nature, extent, and etiology of his 
degenerative disc disease of the 
lumbosacral spine.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays.  
The examination report should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed disorder 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's degenerative disc disease 
of the lumbosacral spine was incurred 
during active service, within one year of 
discharge, or due to post-service 
employment, in particular when the 
veteran injured his back in 1994, or 
whether there was continuity of symptoms 
after discharge to support the claim.  If 
the etiology of the diagnosed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, VA 
should readjudicate the appellant's claim 
for service connection for degenerative 
disc disease of the lumbosacral spine.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


